                    IN THE UNITED STATES DISTRICT COURT
               FOR THE WESTERN DISTRICT OF NORTH CAROLINA
                            CHARLOTTE DIVISION
                 CIVIL ACTION NO. 3:18-MJ-063-DCK *SEALED*


IN THE MATTER OF THE SEARCH                           )
WARRANT OF MICROSOFT                                  )
CORPORATION FOR                                       )
INFORMATION ASSOCIATED WITH                           )
MICROSOFT E-MAIL ACCOUNTS                             )
STATISLINEINC@HOTMAIL.COM AND                         )
ELECTRICSUV@HOTMAIL.COM                               )
_________________________________________             )

       THIS MATTER IS BEFORE THE COURT on the “Government’s Motion To Unseal”

(Document No. 11) filed September 4, 2020. Having carefully considered the motion, the record,

and for good cause shown, the undersigned will grant the motion.

       IT IS, THEREFORE, ORDERED that the “Government’s Motion To Unseal”

(Document No. 11) is GRANTED.

       IT IS FURTHER ORDERED that the application for search warrants, the search

warrants, and supporting affidavits shall be UNSEALED.



                                     Signed: October 28, 2020




                                     SEALED DOCUMENT with access to Specified Parties/Plaintiff.




         Case 3:18-mj-00063-DCK Document 12 Filed 10/29/20 Page 1 of 1
